                       IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 ARSHAD AL-SABUR, on behalf of himself               )
 and those similarly situated,                       )
                                                     )
                Plaintiff,                           )    CASE NO. 2:18-cv-957
                                                     )
        vs.                                          )    JUDGE GEORGE C. SMITH
                                                     )
 ADS ALLIANCE DATA SYSTEMS, INC.,                    )    MAGISTRATE JUDGE VASCURA
                                                     )
                Defendant.                           )


                 ORDER GRANTING CONDITIONAL CERTIFICATION

       For good cause shown, the parties’ Stipulation to conditionally certify the defined group of

current and former employees as a collective action pursuant to 29 U.S.C. § 216(b) is GRANTED.

The parties’ request to delay notice to the putative class members while the parties explore whether

a resolution is possible is GRANTED. The parties are ordered to explore a potential resolution of

this matter and work cooperatively as set forth in the Stipulation. In accordance with the parties’

Stipulation, the statute of limitations is tolled from October 22, 2018 until the parties’ mediation.

       IT IS SO ORDERED.


                                                          s/ George C. Smith__________________
                                                         GEORGE C. SMITH, JUDGE
                                                         UNITED STATES DISTRICT COURT
